United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-2954
                                 ___________

Thomas R. Louden,                       *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        * Appeal from the United States
City of Minneapolis; Sharon Sayles      * District Court for the
Benton, Mayor; Council Members,         * District of Minnesota.
prior and seated Alice Rainville;       *
Barbara Johnson; Bureaucrats; Jim       * [UNPUBLISHED]
Moncure; Oren Larson; Gerry Takumi; *
Rebecca Caulfield; Philip D. Bush,      *
Judge; Jane Dows; John Dows,            *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: October 7, 1998
                            Filed: November 4, 1998
                                ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
       Thomas R. Louden appeals the district court’s1 dismissal of his action. Having
carefully reviewed the record we conclude no error of law appears, and we affirm the
judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Paul A. Magnuson, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota.

                                         -2-